

117 S2716 IS: American Beef Labeling Act of 2021
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2716IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Thune (for himself, Mr. Tester, Mr. Rounds, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Marketing Act of 1946 to establish country of origin labeling requirements for beef, and for other purposes.1.Short titleThis Act may be cited as the American Beef Labeling Act of 2021.2.Country of origin labeling for beef(a)DefinitionsSection 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638) is amended—(1)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively;(2)by inserting before paragraph (2) (as so redesignated) the following:(1)BeefThe term beef means meat produced from cattle (including veal).; and(3)in subparagraph (A) of paragraph (2) (as so redesignated)—(A)in clause (i), by inserting , beef, after lamb; and(B)in clause (ii), by inserting , ground beef, after lamb.(b)Notice of country of originSection 282(a)(2) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(a)(2)) is amended—(1)in the paragraph heading, by inserting beef, after for;(2)in each of subparagraphs (A) through (D), by inserting beef, before lamb each place it appears; and(3)in subparagraph (E)—(A)in the subparagraph heading, by inserting beef, after Ground; and(B)by inserting ground beef, before ground lamb each place it appears.(c)Means of reinstating MCOOL for beef(1)Determination of meansNot later than 180 days after the date of enactment of this Act, the United States Trade Representative, in consultation with the Secretary of Agriculture, shall determine a means of reinstating mandatory country of origin labeling for beef in accordance with the amendments made by subsections (a) and (b) that is in compliance with all applicable rules of the World Trade Organization.(2)Implementation of meansNot later than 1 year after the date of enactment of this Act, the United States Trade Representative and the Secretary of Agriculture shall implement the means determined under paragraph (1).(d)Effective dateThe amendments made by subsections (a) and (b) take effect on the earlier of—(1)the date on which the Secretary of Agriculture publishes a determination in the Federal Register that the means determined under paragraph (1) of subsection (c) have been implemented under paragraph (2) of that subsection; and(2)the date that is 1 year after the date of enactment of this Act.